—In an action to recover upon an account stated, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Oshrin, J.), *222entered May 13, 1999, which, upon an order of the same court, dated February 8, 1999, granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against him in the principal sum of $44,560.91.
Ordered that the judgment is affirmed, with costs.
The plaintiff established its prima facie right to judgment in its favor as a matter of law upon proof that the defendant received and retained, without objection, the invoices that the plaintiff sent him seeking payment for professional services rendered (see, Sullivan v REJ Corp., 255 AD2d 308; R.A. Assocs. v Lerner, 245 AD2d 437; Trans Intl. Corp. v P.T. Imports, 240 AD2d 398; Ruskin, Moscou, Evans & Faltischek v FGH Realty Credit Corp., 228 AD2d 294; Shea & Gould v Burr, 194 AD2d 369). In addition, approximately four years before the commencement of this action, the defendant executed an acknowledgment which unconditionally reaffirmed his promise to pay the amount sought by plaintiff (see, General Obligations Law § 17-101).
As the defendant’s opposition was insufficient to raise a material issue of fact which would require a trial, the Supreme Court properly granted the plaintiffs motion for summary judgment (see generally, Alvarez v Prospect Hosp., 68 NY2d 320).
The defendant’s remaining contentions are without merit. Joy, J. P., S. Miller, Friedmann and Florio, JJ., concur.